Citation Nr: 0325072	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  94-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to June 
1976.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought.  Following receipt of the veteran's timely appeal, 
the Board initially remanded the case to the RO for further 
development in May 1996.  After the requested development was 
completed, in August 1999 the Board denied the veteran's 
claim as not well grounded under the law then extant.  The 
veteran subsequently appealed the case to the United States 
Court of Appeals for Veterans Claims (Court), and pursuant to 
a Joint Motion for Remand submitted by the parties, in 
November 2000 the Court issued an Order vacating the Board's 
August 1999 decision, and remanded the case to the Board for 
additional evidentiary development.  

Upon receipt of the case from the Court, the Board in August 
2001 remanded the case back to the RO for further development 
consistent with the directives contained in the Joint Motion 
for Remand and the November 2000 Court Order.  The case is 
again before the Board.  


REMAND

Here, the veteran contends that he incurred a psychiatric 
disorder in service.  Accordingly, he maintains that service 
connection for an acquired psychiatric disorder is warranted.  

As noted, the Board denied the veteran's claim for service 
connection as not well grounded under the law then extant by 
an August 1999 decision.  The veteran appealed that decision 
to the Court, and in its November 2000 Order issued pursuant 
to the Joint Motion for Remand, it was agreed that the VA had 
failed to properly attempt to secure treatment records from 
the Naval Drug Rehabilitation Center in Miramar, San Diego, 
California, reflecting treatment for the veteran's substance 
abuse in 1976.  It was then noted that following the Board's 
previous Remand of 1996, the RO had only attempted once to 
secure those records from the National Personnel Records 
Center (NPRC) which in turn responded that all available 
records had been forwarded to the RO in Hartford, 
Connecticut.  The Court directed that the Board should make a 
further attempt to obtain records dating from 1976 from the 
Naval Drug Rehabilitation Center in addition to attempting to 
secure records from any other potential sources or agencies.  

The Board, in its August 2001 Remand, noted that the veteran 
reported to the Naval Drug Rehabilitation Center on March 30, 
1976, and was discharged on June 15, 1976.  The Board 
directed the RO to contact the Naval Drug Rehabilitation 
Center and request that any records pertaining to the veteran 
during the period dating from March 30 through June 15, 1976, 
be forwarded.  Further, the RO was directed to make an 
additional request to the NPRC or any other appropriate 
agency or location, specifically regarding psychiatric or 
drug abuse treatment during the relevant period.  The record 
reflects that the RO forwarded a letter to the Naval Drug 
Rehabilitation Center in September 2001.  There is no 
indication, however, that any response was received from the 
Rehabilitation Center or that the letter was received by that 
entity.  The record fails to disclose that any further 
attempt was made to secure additional records pertaining to 
psychiatric or drug abuse treatment by the RO.  

Here, the Board finds that the RO failed to comply with the 
directives contained in its August 2001 Remand.  The RO only 
made one attempt to obtain the relevant treatment records and 
failed to obtain any response from the Naval Drug 
Rehabilitation Center.  The RO additionally failed to attempt 
to obtain records from other potential sources such as the 
NPRC or the Hartford, Connecticut, RO as directed.  The Board 
is obligated by law to ensure that the RO complies with its 
directives, as well as those set forth by the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or of the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
See Stegall v. West, 268, 271 (1998).  Here, the RO appears 
to have failed to comply with the directives contained in the 
Board's Remand of August 2001.  Accordingly, the RO will be 
afforded an additional opportunity to comply with the Board's 
earlier directives as contained in the August 2001 Remand and 
to afford the veteran with the due process the Court has 
determined that he is entitled to receive.  

The Board further points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107).  
In substance, the VCAA provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

Here, it does not appear that the veteran has been provided 
with proper notice of the evidence he would be required to 
provide and what evidence the VA would attempt to obtain in 
connection with the present claim.  It is also unclear as to 
whether the VA has fully complied with all notice and duty to 
assist requirements as set forth in the VCAA.  Accordingly, 
the RO will now be afforded an additional opportunity to 
assist the veteran by helping him to develop evidence 
necessary to substantiate his claim for service connection.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notice and duty to 
assist requirements as set forth in the 
VCAA have been met.  The veteran should 
be provided with notice of the evidence 
necessary to substantiate his claim for 
service connection, in addition to the 
evidence he is required to submit and 
what evidence the VA will attempt to 
obtain.  

2.  The RO should make additional efforts 
to locate the veteran's 1976 treatment 
records from the Naval Drug 
Rehabilitation Center at Miramar Naval 
Station in San Diego, California.  
Specifically, the RO should request any 
records reflecting treatment of the 
veteran at the Naval Drug Rehabilitation 
Center dating from March 1, 1976, through 
June 30, 1976.  The RO must document any 
failure to obtain a response from the 
Naval Drug Rehabilitation Center and any 
reason for such failure.  Further, the RO 
should request any information regarding 
such records from the NPRC in St. Louis, 
Missouri, in connection with treatment 
for psychiatric disorders or for 
substance abuse.  If it is determined 
that any pertinent records are no longer 
maintained by the Naval Drug 
Rehabilitation Center, the RO should 
endeavor to determine the appropriate 
agency which may retain such records and 
must document its efforts in that regard.  
If necessary, the RO should request such 
records from the VA RO in Hartford, 
Connecticut.  All requests for such 
records must be documented in the claims 
file, including responses to those 
requests.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder on the 
basis of all available evidence.  If the 
benefit sought is not granted, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case, containing all relevant 
statutes and regulations governing the 
veteran's appeal.  The veteran and his 
attorney must be afforded an opportunity 
to respond before the case is returned to 
the Board for any further review.  

The purpose of this REMAND is to obtain additional 
development, to ensure that all due process requirements have 
been met, and to comply with the holding of the Court in 
Stegall, supra.  .  The Board does not intimate any opinion 
as to the merits of this case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence or argument he desires to have considered 
in connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




